Dissenting Opinion.
Spencer, J.
For the reasons stated in the ease of “ The State ex rel. N. O. Pacific Railroad Company vs. F. T. Nicholls, et al.,” I dissent from the decree in this case.
In my opinion it is matter of no moment whether the bonds issued to the Planters’ Association were or not absolute liabilities of the State, or merely “contingent” and conditional. It is clear to me from the proceedings of the Legislature in adopting the funding bill and in proposing the amendments of the Constitution relative thereto, that the Citizens’ Bank bonds and the Planters’ Association bonds were excepted and excluded from the funding scheme. The report of the Auditor, referred to in the Pacific Railroad case, classing these Planters’ Association bonds as “ contingent ” liabilities, does not, of course, make them “ contingent,” and in that decision we refer to them as “ contingent ” simply as a convenient mode of designating those bonds which were excluded from the proposed funding process, and because under that appellation they figured on the Auditor’s report, which served and was adopted as the basis of the funding bill and the accompanying amendments. I hold that these bonds can not be funded because the Legislature did not intend to embrace them in the scheme, and not because they are or not in fact *1154“contingent” debts of the State. This question was not raised or .brought to our notice in the Lesassier and Binder case, and in that case we simply decided that these bonds were absolute valid debts of the ■State, and I still think they are; but for the reasons stated they are not fundable.
Manning, C. J. I concur in the dissent of Mr. Justice Spencer.